
	
		IB
		Union Calendar No. 139
		112th CONGRESS
		1st Session
		H. R. 908
		[Report No.
		  112–211]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 3, 2011
			Mr. Murphy of
			 Pennsylvania (for himself and Mr. Gene
			 Green of Texas) introduced the following bill; which was referred
			 to the
			 Committee on Energy and
			 Commerce
		
		
			September 19, 2011
			Additional sponsors: Mr.
			 Gerlach and Mr.
			 Manzullo
		
		
			September 19, 2011
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			
		
		A BILL
		To extend the authority of the Secretary of
		  Homeland Security to maintain the Chemical Facility Anti-Terrorism Standards
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Full Implementation of the Chemical
			 Facility Anti-Terrorism Standards Act.
		2.Extension of
			 Department of Homeland Security Chemical Facility Anti-Terrorism Standards
			 programSubsection (b) of
			 section 550 of the Department of Homeland Security Appropriations Act for
			 Fiscal Year 2007 (Public Law 109–295; 6 U.S.C. 121 note) is amended by striking
			 2010 and inserting 2017.
		
	
		1.Short titleThis Act may be cited as the
			 Full Implementation of the Chemical
			 Facility Anti-Terrorism Standards Act.
		2.Extension of Department
			 of Homeland Security Chemical Facility Anti-Terrorism Standards
			 programSubsection (b) of
			 section 550 of the Department of Homeland Security Appropriations Act, 2007
			 (Public Law 109–295; 6 U.S.C. 121 note) is amended by striking
			 2011 and inserting 2018.
		3.Background
			 checksSection 550 of the
			 Department of Homeland Security Appropriations Act, 2007 (Public Law 109–295; 6
			 U.S.C. 121 note) is amended by adding at the end the following new
			 subsection:
			
				(i)(1)No security background check is required
				under this section for an individual holding a valid transportation security
				card issued under section 70105 of title 46, United States Code.
					(2)The Secretary shall determine, on an
				ongoing basis, whether alternate security background checks conducted by the
				Secretary are sufficient to meet the requirements of the risk-based performance
				standards issued under this section such that no additional security background
				check is required under this section for an individual who has passed such a
				qualifying alternate security background check.
					(3)The owner or operator of a chemical
				facility subject to the regulations issued under this section may permit an
				individual holding a valid transportation security card issued under section
				70105 of title 46, United States Code, or an individual who has passed a
				qualifying alternate security background check under paragraph (2), to have
				access to restricted areas or critical assets of such facility without the
				satisfaction of any other additional requirements imposed by the
				Secretary.
					(4)(A)Nothing in this
				subsection shall be construed to abridge any right or responsibility of—
							(i)an individual subject to
				a security background check under this section; or
							(ii)an owner or operator of
				a chemical facility subject to the regulations issued under this
				section.
							(B)Nothing in this subsection shall be
				construed to prohibit an owner or operator of a chemical facility from
				requiring, for reasons other than compliance with this section, that
				prospective or current employees or contractors undergo any additional
				background check in addition to that required under the risk-based performance
				standards issued under this
				section.
						.
		4.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out section 550 of the Department of
			 Homeland Security Appropriations Act, 2007 (Public Law 109–295; 6 U.S.C. 121
			 note) $89,920,000 for each of fiscal years 2012 through 2018.
		
	
		September 19, 2011
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
